PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/419,268
Filing Date: 30 Jan 2017
Appellant(s): Renders et al.



__________________
John M. Ling, Reg. No. 51,216
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed January 24, 2022.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated March 22, 2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.

Claim Rejections - 35 USC § 101
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  The analysis of the claims will follow the 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50 (“2019 PEG”).
Claim 1
Step 1:  The claim is directed to a device comprising a computer with a processor; therefore, it falls into the statutory category of machines.
Step 2A Prong 1:  The claim recites, inter alia:
(1) [F]or each root cause yj of a set of m root causes, performing a hypotheses sampling generation task to produce a ranked list of hypotheses for the root cause yj by operations including adding hypotheses to a set of hypotheses wherein each hypothesis is represented by a configuration x1, ..., xn of [possible] test … results for a set of unperformed tests U:  Under its broadest reasonable interpretation in light of the specification, this limitation encompasses the mental addition of hypotheses of the root cause of an effect to a set whose members are represented by a configuration of test results.
(2) [P]erforming a global update task including merging the ranked lists of hypotheses for the m root causes, selecting a test of the unperformed tests based on the merged ranked lists and generating or receiving a test result for the selected test, updating the set of unperformed tests U by removing the selected test, and removing from the ranked lists of hypotheses for the m root causes those hypotheses that are inconsistent with the test result of the selected test:  Under its broadest reasonable interpretation in light of the specification, this limitation encompasses the mental conglomeration of multiple lists into a larger list, choosing and performing a test to apply and getting a result, removing unperformed tests from a list, and removing hypotheses inconsistent with the test result from the list.
Step 2A Prong 2:  This judicial exception is not integrated into a practical application.  The claim merely notes that the above tasks are to be performed by a “diagnosis device” comprising a “computer comprising at least one processor”.  However, the mere use of a computer to perform an otherwise mental process does not meaningfully integrate the mental process into a practical application.  Rather, the recitation of a generic computer merely amounts to an instruction to apply the exception on a computer.  MPEP § 2106.05(f).
Step 2B:  The claim does not contain significantly more than the judicial exception.  As noted above, the only claim element other than the mental process itself is the generic computer on which the “tasks” are implemented.  The mere instruction to apply a judicial exception to a generic computer does not amount to significantly more than the judicial exception.  As such, the claim is patent ineligible.

Claim 2
Step 1:  A machine, as above.
Step 2A Prong 1:  The claim recites, inter alia, that “in each iteration of performing the hypotheses sampling generation task, the adding of hypotheses is performed to produce the ranked list of hypotheses covering at least a threshold conditional probability mass coverage for the conditional probability of root cause yj given all observed test outcomes up to the current iteration.”  Under its broadest reasonable interpretation in light of the specification, this limitation encompasses the mental process of adding hypotheses to the list of hypotheses until the probability mass function for the conditional probability of a root cause given all past observed outcomes reaches a certain coverage level.
Steps 2A Prong 2, 2B:  Implementation of the judicial exception on a generic computer neither meaningfully integrates the judicial exception into a practical application nor amounts to significantly more than the judicial exception.

Claim 3
Step 1:  A machine, as above.
Step 2A Prong 1:  The claim recites, inter alia:
[S]electing a hypothesis of the residual set and moving the selected hypothesis from the residual set to the ranked list: Under its broadest reasonable interpretation in light of the specification, this limitation encompasses the mental process of choosing a hypothesis to include in a sorted list.
[A]dding at least one new hypothesis to the residual set:  Under its broadest reasonable interpretation in light of the specification, this limitation encompasses the mental process of adding a hypothesis to a set of hypotheses.
[R]epeating the selecting and adding operations until the ranked list of hypotheses for the root cause y covers at least a threshold conditional probability mass coverage for the root cause y:  Under its broadest reasonable interpretation in light of the specification, this limitation encompasses the mental process of selecting and adding hypotheses to a list until there is a threshold level of coverage for the probability mass function of the root cause.
Step 2A Prong 2:  This judicial exception is not integrated into a practical application.  Implementation of the judicial exception on a generic computer does not meaningfully integrate the judicial exception into a practical application.  The only remaining limitation, “storing the set of hypotheses as the ranked list of hypotheses and a residual set 2of hypotheses of the set of hypotheses that are not in the ranked list of hypotheses,” recites the insignificant extra-solution activity of mere data gathering.  MPEP § 2106.05(g).
Step 2B:  The claim does not contain significantly more than the judicial exception.  Implementation of the judicial exception on a generic computer does not amount to significantly more than the judicial exception.  The remaining limitation treated above, “storing the set of hypotheses as the ranked list of hypotheses and Ultramercial, Inc. v. Hulu, LLC, 772 F.3d 709, 716, 112 USPQ2d 1750, 1755 (Fed. Cir. 2014) (updating an activity log).  As such, the claim is not patent eligible.

Claim 4
Step 1:  A machine, as above.
Step 2A Prong 1:  The claim recites that “the selecting of the hypothesis of the residual set comprises selecting the hypothesis of the residual set having highest probability p(h|yj).”  Under its broadest reasonable interpretation in light of the specification, this limitation encompasses the mental process of finding the highest conditional probability among all hypotheses in a set and selecting the hypothesis with that probability.
Steps 2A Prong 2, 2B:  Implementation of the judicial exception on a generic computer neither meaningfully integrates the judicial exception into a practical application nor amounts to significantly more than the judicial exception.

Claim 5
Step 1:  A machine, as above.
Step 2A Prong 1:  The claim recites “adding at least one new hypothesis which is generated from the selected hypothesis by changing the possible test result of one or more unperformed tests of the configuration representing the selected hypothesis.”  Under its broadest reasonable interpretation in light of the specification, this limitation encompasses the mental process of adding a hypothesis by changing a test result.
Steps 2A Prong 2, 2B:  Implementation of the judicial exception on a generic computer neither meaningfully integrates the judicial exception into a practical application nor amounts to significantly more than the judicial exception.

Claim 6
Step 1:  A machine, as above.
Step 2A Prong 1:  The claim recites, inter alia, that “in each iteration of performing the hypotheses sampling generation task, the adding of hypotheses is performed to produce the ranked list of hypotheses covering at least a threshold conditional probability mass coverage for the conditional probability of root cause y given all observed test outcomes up to a current iteration.”  Under its broadest reasonable interpretation in light of the specification, this limitation encompasses the mental process of adding hypotheses to the list of hypotheses until the probability mass function for the conditional probability of a root cause given all past observed outcomes reaches a certain coverage level.
Steps 2A Prong 2, 2B:  Implementation of the judicial exception on a generic computer neither meaningfully integrates the judicial exception into a practical application nor amounts to significantly more than the judicial exception.

Claim 7
Step 1:  A machine, as above.
Step 2A Prong 1:  The claim recites the same mental processes as recited in claim 1.
Step 2A Prong 2:  This judicial exception is not integrated into a practical application.  The claim recites “an online chat or telephonic dialog system; wherein the global update task includes generating the test result for the selected test by operating the dialog system to conduct a dialog using the dialog system to receive the test result via the dialog system.”  The claim merely states that the judicial exception is to be performed with the aid of a generically claimed “dialog system.”  However, as before, implementation of the judicial exception on a generic computer does not meaningfully integrate the judicial exception into a practical application.  MPEP § 2106.05(f).
Step 2B:  The claim does not contain significantly more than the judicial exception.  Implementation of the judicial exception on a generic computer does not amount to significantly more than the judicial exception.  

Claim 8
Step 1:  A machine, as above.
Step 2A Prong 1:  The claim recites the same mental processes as recited in claim 1.
Step 2A Prong 2:  This judicial exception is not integrated into a practical application.  The claim recites that “the computer comprises m parallel processing paths configured to, for each iteration of task (1), 3perform the m hypotheses sampling generation tasks for the m respective root causes in parallel.”  However, as before, implementation of the judicial exception on a generic computer does not meaningfully integrate the judicial exception into a practical application.  MPEP § 2106.05(f).  The mere indication that the computer has parallel processing paths does not operate to take the claim out of the realm of a judicial exception applied on generic computing equipment.
Step 2B:  The claim does not contain significantly more than the judicial exception.  Implementation of the judicial exception on a generic computer does not amount to significantly more than the judicial exception.

Claim 9
Step 1:  The claim recites a “non-transitory storage medium storing instructions;” therefore, the claim recites the statutory category of articles of manufacture.  
Step 2A Prong 1:  The claim recites, inter alia:
[I]ndependently generating or updating a ranked list of hypotheses for each root cause of a set of root causes where each hypothesis is represented by a set of possible test results for a set of unperformed tests and the generating or updating is performed by adding hypotheses such that the ranked list for each root cause is ranked according to conditional probabilities of the hypotheses conditioned on the root cause:  Under its broadest reasonable interpretation in light of the specification, this limitation encompasses the mental process of generating a list of hypotheses for a root cause, calculating the conditional probability of each hypothesis conditioned on the root cause, and ranking each hypothesis on the list by probability.
[M]erging the ranked lists of hypotheses for all root causes and selecting a test of the set of unperformed tests using the merged ranked lists as if it were the complete set of hypotheses:  Under its broadest reasonable interpretation in light of the specification, this limitation encompasses the mental process of merging the ranked lists for all root causes and choosing a test to perform.
[G]enerating or receiving a test result for the selected test: Under its broadest reasonable interpretation in light of the specification, this limitation encompasses the mental process of determining the result of the test previously performed.
[R]emoving the selected test from the set of unperformed tests:  Under its broadest reasonable interpretation in light of the specification, this limitation encompasses the mental process of removing a test from a list (that could be mentally stored).
[R]emoving from the ranked lists of hypotheses for the root causes those hypotheses that are inconsistent with the test result of the selected test:  Under its broadest reasonable interpretation in light of the specification, this limitation encompasses the mental process of determining which hypotheses are consistent with a test result and removing those tests that are inconsistent.
Step 2A Prong 2:  This judicial exception is not integrated into a practical application.  Other than the limitations above, the claim merely recites a “non-transitory storage medium storing instructions readable and executable by a computer to perform a diagnosis method including choosing a sequence of tests for diagnosing a problem by an iterative process including [the steps above]….”  As noted above, however, merely indicating that an otherwise judicial exception is to be performed by a generic computer does not suffice to integrate the judicial exception into a practical application.  See MPEP § 2106.05(f).
Step 2B:  The claim does not contain significantly more than the judicial exception.  As before, merely stating that the mental process is to be performed by a generic computer is insufficient to amount to significantly more than the judicial exception.  See MPEP § 2106.05(f).

Claim 10
Step 1: An article of manufacture, as above.
Step 2A Prong 1:  The claim recites that “the independent generating or updating of the ranked list of hypotheses for each root cause is performed to produce the ranked list of hypotheses covering at least a threshold conditional probability mass coverage for the conditional probability of the root cause given all observed test outcomes up to a current iteration.”  Under its broadest reasonable interpretation in light of the specification, this limitation encompasses the mental process of continuing to produce hypotheses until a threshold conditional probability mass coverage has been achieved.
Steps 2A Prong 2, 2B:  This judicial exception is not integrated into a practical application.  Mere recitation that the judicial exception is to be performed on a generic computer neither meaningfully integrates the judicial exception into a practical application nor amounts to significantly more than the judicial exception.

Claim 11
Step 1: An article of manufacture, as above.
Step 2A Prong 1:  The claim recites, inter alia:
[S]4selecting the hypothesis of [a] residual set having [a] highest conditional probability conditioned on the root cause and moving the selected hypothesis from the residual set to the ranked list:  Under its broadest reasonable interpretation in light of the specification, this limitation encompasses the mental process of selecting a hypothesis with a highest probability and changing the category of hypothesis from one to another.
[A]dding at least one new hypothesis to the residual set that is generated from the selected hypothesis by changing the possible test result of one or more unperformed tests in the configuration representing the selected hypothesis:  Under its broadest reasonable interpretation in light of the specification, this limitation encompasses the mental process of generating a hypothesis by changing a test result and adding the generated hypothesis to a set.
Step 2A Prong 2:  This judicial exception is not integrated into a practical application.  Implementation of the judicial exception on a generic computer does not meaningfully integrate the judicial exception into a practical application.  The only remaining limitation, “storing a set of hypotheses including the ranked list 
Step 2B:  The claim does not contain significantly more than the judicial exception.  Implementation of the judicial exception on a generic computer does not amount to significantly more than the judicial exception.  The remaining limitation treated above, “storing a set of hypotheses including the ranked list of hypotheses for the root cause and a residual set of hypotheses for the root cause that are not in the ranked list of hypotheses for the root cause,” recites the well-understood, routine, and conventional activity of electronic recordkeeping.  MPEP § 2106.05(d)(II); Ultramercial, Inc. v. Hulu, LLC, 772 F.3d 709, 716, 112 USPQ2d 1750, 1755 (Fed. Cir. 2014) (updating an activity log).  As such, the claim is not patent eligible.

Claim 12
Step 1: An article of manufacture, as above.
Step 2A Prong 1:  The claim recites that “the independent generating or updating of the ranked list of hypotheses for each root cause is performed to produce the ranked list of hypotheses covering at least a threshold conditional probability mass coverage for the conditional probability of the root cause given all observed test outcomes up to a current iteration.”  Under its broadest reasonable interpretation in light of the specification, this limitation encompasses the mental process of continuing to produce hypotheses until a threshold conditional probability mass coverage has been achieved.
Steps 2A Prong 2, 2B:  This judicial exception is not integrated into a practical application.  Mere recitation that the judicial exception is to be performed on a generic computer neither meaningfully integrates the judicial exception into a practical application nor amounts to significantly more than the judicial exception.

Claim 13
Step 1:  The claim recites a method; therefore, it falls into the statutory category of processes.
Step 2A Prong 1:  The claim recites, inter alia:
[G]enerating or updating a ranked list of hypotheses for each root cause of m root causes where each hypothesis is represented by a set of possible test results for a set of unperformed tests and the generating or updating is performed by adding hypotheses such that the ranked list for each root cause is ranked according to conditional probabilities of the hypotheses conditioned on the root cause:  Under its broadest reasonable interpretation in light of the specification, this limitation encompasses the mental process of generating a list of hypotheses for a root cause, calculating the conditional probability of each hypothesis conditioned on the root cause, and ranking each hypothesis on the list by probability.
[M]erging the ranked lists of hypotheses for the m root causes and selecting a test of the set of unperformed tests based on the merged ranked lists:  Under its broadest reasonable interpretation in light of the specification, this limitation encompasses the mental process of combining multiple lists into a single list and choosing a test based on the merger.
[G]enerating or receiving a test result for the selected test:  Under its broadest reasonable interpretation in light of the specification, this limitation encompasses the mental process of applying a test and receiving a result of the test.
[P]erforming an update including removing the selected test from the set of unperformed tests and removing from the ranked lists of hypotheses for the root causes those hypotheses that are inconsistent with the test result of the selected test: Under its broadest reasonable interpretation in light of the specification, this limitation encompasses the mental process of removing a test from a list and removing a hypothesis inconsistent with test results from another list.
Step 2A Prong 2:  This judicial exception is not integrated into a practical application.  The claim merely recites that “the generating or updating, the merging, the generating or receiving, and the performing of the update are performed by one or more computers.”  As before, merely stating that a judicial exception is to be performed on a generic computer does not integrate the judicial exception into a practical application.  See MPEP § 2106.05(f).
Step 2B:  The claim does not contain significantly more than the judicial exception.  The claim merely recites that “the generating or updating, the merging, the generating or receiving, and the performing of the See MPEP § 2106.05(f).

Claim 14
Step 1:  A process, as above.
Step 2A Prong 1:  The claim recites that “the generating or updating produces the ranked list of hypotheses for each root cause which is effective to cover at least a threshold conditional probability mass coverage for the root cause.”  Under its broadest reasonable interpretation in light of the specification, this limitation encompasses the mental process of producing a sufficient number of hypotheses to guarantee minimum probability mass coverage.
Steps 2A Prong 2, 2B:  Mere recitation that the judicial exception is to be performed on a generic computer neither meaningfully integrates the judicial exception into a practical application nor amounts to significantly more than the judicial exception.

Claim 15
Step 1:  A process, as above.
Step 2A Prong 1:  The claim recites, inter alia:
[S]electing a hypothesis of the residual set and moving the selected hypothesis from the residual set to the ranked list:  Under its broadest reasonable interpretation in light of the specification, this limitation encompasses the mental process of selecting a hypothesis and re-categorizing it.
[A]dding at least one new hypothesis to the residual set which is generated from the selected hypothesis:  Under its broadest reasonable interpretation in light of the specification, this limitation encompasses the mental process of adding a hypothesis to a list.
Step 2A Prong 2:  This judicial exception is not integrated into a practical application.  Implementation of the judicial exception on a generic computer does not meaningfully integrate the judicial exception into a 
Step 2B:  The claim does not contain significantly more than the judicial exception.  Implementation of the judicial exception on a generic computer does not amount to significantly more than the judicial exception.  The remaining limitation treated above, “storing a set of hypotheses including the ranked list of hypotheses for the root cause and a residual set of hypotheses for the root cause that are not in the ranked list of hypotheses for the root cause,” recites the well-understood, routine, and conventional activity of electronic recordkeeping.  MPEP § 2106.05(d)(II); Ultramercial, Inc. v. Hulu, LLC, 772 F.3d 709, 716, 112 USPQ2d 1750, 1755 (Fed. Cir. 2014) (updating an activity log).  As such, the claim is not patent eligible.

Claim 16
Step 1:  A process, as above.
Step 2A Prong 1:  The claim recites that “the selecting of the hypothesis of the residual set comprises selecting the hypothesis of the residual set having highest conditional probability conditioned on the root cause.”  Under its broadest reasonable interpretation in light of the specification, this limitation encompasses the mental process of choosing a hypothesis based on its conditional probability.
Steps 2A Prong 2, 2B:  Mere recitation that the judicial exception is to be performed on a generic computer neither meaningfully integrates the judicial exception into a practical application nor amounts to significantly more than the judicial exception.

Claim 17
Step 1:  A process, as above.
Step 2A Prong 1:  The claim recites that “the performing of the update further includes removing from the residual set those hypotheses that are inconsistent with the test result of the selected test.”  Under its broadest 
Steps 2A Prong 2, 2B:  Mere recitation that the judicial exception is to be performed on a generic computer neither meaningfully integrates the judicial exception into a practical application nor amounts to significantly more than the judicial exception.

Claim 18
Step 1:  A process, as above.
Step 2A Prong 1:  The claim recites the same mental processes as in claim 13.
Step 2A Prong 2:  This judicial exception is not integrated into a practical application.  The claim recites that “the generating or updating of each ranked list of hypotheses for each root cause of the m root [causes] are performed in parallel using m parallel processing paths of the computer.”  However, as before, implementation of the judicial exception on a generic computer does not meaningfully integrate the judicial exception into a practical application.  MPEP § 2106.05(f).  The mere indication that the computer has parallel processing paths does not operate to take the claim out of the realm of a judicial exception applied on generic computing equipment.
Step 2B:  The claim does not contain significantly more than the judicial exception.  Implementation of the judicial exception on a generic computer does not amount to significantly more than the judicial exception.

Claim Rejections - 35 USC § 103
Claims 1-2 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al., “Submodular Surrogates for Value of Information” (“Chen”) in view of Riabov et al. (US 20150339580) (“Riabov”). 
Regarding claim 1, Chen teaches a diagnosis device comprising: 
a computer comprising at least one processor (experimental setup for touch-based localization involves 3D modeling of uncertainty represented by hypotheses over object poses [implying the existence of a computer with a processor and a memory; note for this reason that the disclosure can also be embodied programmed to choose a sequence of tests to perform a diagnosis of a problem by iteratively performing tasks (1) and (2) comprising:
(1) for each root cause yj of a set of m root causes, performing a hypotheses sampling generation task to produce a [set] of hypotheses for the root cause yj by operations including adding hypotheses to a set of hypotheses (if there is an unknown hidden discrete random variable Y [root cause] in a set of hidden variables Y upon which we want to make a decision, one may perform a series of tests and observe the outcomes to make the best decision given our belief about the hidden variable; to find the cheapest tests to come to the most informed decision, one finds a policy termination of which requires that one lose at most a bounded expected utility relative to the optimal decision; this problem reduces to a decision region determination (DRD) problem, which involves a set of hypotheses, a random variable distributed over the set of hypotheses with a known distribution, a set of tests i (whose outcomes are given by fi (i = 1, …, n)) modeled as deterministic functions, a cost function, and a collection of subsets called decision regions; one seeks a policy of minimum cost that adaptively picks tests and observes their outcomes such that upon termination there exists at least one decision region [set of hypotheses] that contains all hypotheses consistent with the observations made by the policy – Chen, section entitled “The Value of Information and Decision Region Determination Problem”)[,] wherein each hypothesis is represented by a configuration x1, ..., xn of [possible] test … results for a set of unperformed tests U (the policy of minimum cost adaptively picks tests and observes their outcomes Xi = fi (H) [configuration of possible test results], where H is the unknown hypothesis – Chen, last paragraph on p. 2);
(2) performing a global update task including merging the [sets] of hypotheses for the m root causes (special case of the DRD problem is the equivalence class determination (ECD) problem, which only allows for disjoint decision regions, such that each hypothesis is associated with a unique decision; the EC2 algorithm considers hypothesis as nodes in a graph G and defines weighted edges between hypotheses in different decision regions [so that the set of all nodes in the graph can be considered a merged set of hypotheses] – Chen, first paragraph under “Existing approaches for solving the DRD problem”), selecting a test of the unperformed tests based on the merged [sets] and generating or receiving a test result for the selected test (in a decision region edge cutting algorithm, a variant of the DRD/ECD problem, a set of tests starts with the empty set, and at each iteration, at test t* is selected [and performed, to generate a result] having the largest benefit-to-cost ratio – Chen, paragraph before Theorem 2), updating the set of unperformed tests U by removing the selected test (in a decision region edge cutting algorithm, a set of tests starts with the empty set, and at each iteration, at test t* is selected [and performed] having the largest benefit-to-cost ratio [so that after performance of the test, the test is no longer in a set of unperformed tests] – Chen, paragraph before Theorem 2), and removing from the [sets] of hypotheses for the m root causes those hypotheses that are inconsistent with the test result of the selected test (in the EC2 algorithm, hypotheses are considered as nodes in a graph and weighted edges are defined between hypotheses in different decision regions; an edge is consistent with an observation iff both hypotheses incident to the edge are consistent; hence, performing tests will cut edges inconsistent with the observed test outcomes – Chen, first paragraph under “Existing approaches for solving the DRD problem”).
Chen appears not to disclose explicitly the further limitations of the claim.  However, Riabov discloses ranked lists of hypotheses (technique considers a sequence of observations and produces a ranked list of hypotheses such that some hypotheses may ignore observations that are deemed unreliable or inconsistent and the rank of the hypothesis is a measure of its plausibility – Riabov, paragraph 116).
Chen and Riabov both relate to hypothesis testing and are analogous.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Chen to generate ranked lists of hypotheses, as disclosed by Riabov, and an ordinary artisan could reasonably expect to have done so successfully.  Doing so would save the user time by ensuring that the most likely hypotheses are presented for evaluation first.  See Riabov, paragraphs 116, 124.

Regarding claim 2, Chen, as modified by Riabov, discloses that in each iteration of the performing the hypotheses sampling generation task, the adding of hypotheses is performed to produce the [set] of hypotheses covering at least a threshold conditional probability mass coverage for the conditional probability of root cause yj given all observed test outcomes up to a current iteration (in dealing with noisy observations in the decision region edge cutting algorithm, because the utility function in the nonmyopic value of information problem for achieving near-maximal utility is defined in terms of a hidden state [root cause] y, it suffices efficiently to compute the remaining [threshold] probability mass associated with state y after observing test outcome xA [the only outcome observed as of the current iteration], where each pair (y, θ) [θ being the value of a latent variable modeling the noise] is interpreted as a hypothesis h – Chen, section entitled “Dealing with Noisy Observations”; note that Riabov teaches a “ranked list of hypotheses” and an ordinary artisan would be motivated to modify Chen to rank the hypotheses for the same reason as indicated in the rejection of claim 1).

Claims 9-10 and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Chen in view of Golovin et al., “Near-Optimal Bayesian Active Learning with Noisy Observations” (“Golovin”) and further in view of Riabov.
Regarding claim 9, Chen teaches [a] non-transitory storage medium storing instructions readable and executable by a computer to perform a diagnosis method including choosing a sequence of tests for diagnosing a problem by an iterative process including: 
independently generating or updating a [set] of hypotheses for each root cause of a set of root causes where each hypothesis is represented by a set of possible test results for a set of unperformed tests and the generating or updating is performed by adding hypotheses (if there is an unknown hidden discrete random variable Y [root cause] in a set of hidden variables Y upon which we want to make a decision, one may perform a series of tests and observe the outcomes to make the best decision given our belief about the hidden variable; to find the cheapest tests to come to the most informed decision, one finds a policy termination of which requires that one lose at most a bounded expected utility relative to the optimal decision; this problem reduces to a decision region determination (DRD) problem, which involves a set of hypotheses H = {h1, …, hN} [so that N hypotheses are added], a random variable distributed over the set of hypotheses with a known distribution, a set of tests i (whose outcomes are given by fi (i = 1, …, n)) modeled as deterministic functions, a cost function, and a collection of subsets called decision regions; one seeks a Xi = fi (H) [configuration of test results], where H is the unknown hypothesis – id. at last paragraph on p. 2)...; 
merging the [sets] of hypotheses for all root causes and selecting a test of the set of unperformed tests using the merged [sets] as if it were the complete set of hypotheses (special case of the DRD problem is the equivalence class determination (ECD) problem, which only allows for disjoint decision regions, such that each hypothesis is associated with a unique decision; the EC2 algorithm considers hypotheses as nodes in a graph G and defines weighted edges between hypotheses in different decision regions [so that the set of all nodes in the graph can be considered a merged set of hypotheses and may be deemed a complete set of hypotheses] – Chen, first paragraph under “Existing approaches for solving the DRD problem”);
generating or receiving a test result for the selected test (in a decision region edge cutting algorithm, a variant of the DRD/ECD problem, a set of tests starts with the empty set, and at each iteration, at test t* is selected [and performed, to generate a result] having the largest benefit-to-cost ratio – Chen, paragraph before Theorem 2); 
removing the selected test from the set of unperformed tests (in a decision region edge cutting algorithm, a set of tests starts with the empty set, and at each iteration, at test t* is selected [and performed] having the largest benefit-to-cost ratio [so that after performance of the test, the test is no longer in a set of unperformed tests] – Chen, paragraph before Theorem 2); and 
removing from the ranked lists of hypotheses for the root causes those hypotheses that are inconsistent with the test result of the selected test (in the EC2 algorithm, hypotheses are considered as nodes in a graph and weighted edges are defined between hypotheses in different decision regions; an edge is consistent with an observation iff both hypotheses incident to the edge are consistent; hence, performing .
Chen appears not to disclose explicitly the further limitations of the claim.  However, Golovin discloses that the [set of hypotheses] for each root cause is ranked according to conditional probabilities of the hypotheses conditioned on the root cause (in the EFFECXTIVE algorithm, the goal is to find the most likely hypothesis h* (MAP estimate) given all the data, namely                         
                            
                                
                                    h
                                
                                
                                    *
                                
                            
                            
                                
                                    
                                        
                                            x
                                        
                                        
                                            T
                                        
                                    
                                
                            
                            =
                            
                                
                                    a
                                    r
                                    g
                                    m
                                    a
                                    x
                                
                                
                                    h
                                
                            
                            P
                            (
                            h
                            |
                            
                                
                                    x
                                
                                
                                    T
                                
                            
                            )
                        
                     [note that finding the hypothesis with the maximum conditional probability is a form of ranking the hypothesis above all others] – Golovin, p. 6, section entitled “The EFFECXTIVE Algorithm”)….
Chen and Golovin both relate to hypothesis testing and are analogous.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Chen to evaluate the hypotheses based on their conditional probabilities, as disclosed by Golovin, and an ordinary artisan could reasonably expect to have done so successfully.  Doing so would increase the accuracy of the system by ensuring that the system is provided with the hypotheses that are most likely to be correct.  See Golovin, p. 6, section entitled “The EFFECXTIVE Algorithm”.
Neither Chen nor Golovin appears to disclose explicitly the further limitations of the claim.  However, Riabov discloses ranked lists of hypotheses (technique considers a sequence of observations and produces a ranked list of hypotheses such that some hypotheses may ignore observations that are deemed unreliable or inconsistent and the rank of the hypothesis is a measure of its plausibility – Riabov, paragraph 116).
Chen, Golovin and Riabov all relate to hypothesis testing and are analogous.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Chen and Golovin to generate ranked lists of hypotheses, as disclosed by Riabov, and an ordinary artisan could reasonably expect to have done so successfully.  Doing so would save the user time by ensuring that the most likely hypotheses are presented for evaluation first.  See Riabov, paragraphs 116, 124.

Claim 13 is a computer-implemented method claim corresponding to non-transitory storage medium claim 9 and is rejected for the same reasons as given in the rejection of that claim.

Regarding claim 10, Chen, as modified by Golovin and Riabov, discloses that the independent generating or updating of the ranked list of hypotheses for each root cause is performed to produce the [set] of hypotheses covering at least a threshold conditional probability mass coverage for the conditional probability of the root cause given all observed test outcomes up to a current iteration (in dealing with noisy observations in the decision region edge cutting algorithm, because the utility function in the nonmyopic value of information problem for achieving near-maximal utility is defined in terms of a hidden state [root cause] y, it suffices efficiently to compute the remaining [threshold] probability mass associated with state y after observing test outcome xA [the only outcome observed as of the current iteration], where each pair (y, θ) [θ being the value of a latent variable modeling the noise] is interpreted as a hypothesis h – Chen, section entitled “Dealing with Noisy Observations”; note that Riabov teaches a “ranked list of hypotheses” and an ordinary artisan would be motivated to modify Chen to rank the hypotheses for the same reason as indicated in the rejection of claim 1).

Claim 14 is a method claim corresponding to non-transitory storage medium claim 10 and is rejected for the same reasons as given in the rejection of that claim.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Chen in view of Riabov and further in view of Greene et al. (US 20160180347) (“Greene”).
Regarding claim 7, neither Chen nor Riabov appears to disclose explicitly the further limitations of the claim.  However, Greene teaches an online chat or telephonic dialog system (help system operator may interact with users using various communication techniques such as telephone, texting, online chatting, ;
wherein the global updated task includes generating the test result for the selected test by operating the dialog system to conduct a dialog using the dialog system to receive the test result via the dialog system (during the call/online chat, help system operator may, for instance, answer a service call from a user and may, based on an optimization result [test result] of a help server, instruct a user to check the airflow of a register of an HVAC system – Greene, paragraph 25).
Greene and the instant application both relate to computer-assisted troubleshooting and are analogous.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Chen and Riabov to receive test results via an online dialog system, as disclosed by Greene, and an ordinary artisan could reasonably expect to have done so successfully.  Doing so would aid the user by providing him automatically with needed information that can be used to solve the user’s problem.  See Greene, paragraph 25.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Chen in view of Riabov and further in view of Frieder et al. (US 20160358087) (“Frieder”).
Regarding claim 8, neither Chen nor Riabov appears to disclose explicitly the further limitations of the claim.  However, Frieder teaches that the computer comprises m parallel processing paths configured to, for each iteration of task (1), perform the m hypotheses sampling generation tasks for the m respective root causes in parallel (hypotheses generation is a highly parallel computation that can be distributed in parallel for computational efficiency – Frieder, paragraph 106).
Chen, Riabov, and Frieder all relate to hypothesis testing and are analogous.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Chen and Riabov to perform the hypothesis generation tasks in parallel, as disclosed by Frieder, and an ordinary artisan could reasonably expect to have done so successfully.  Doing   See Frieder, paragraph 106.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Chen in view of Golovin and Riabov and further in view of Frieder.
Regarding claim 18, neither Chen, Golovin, nor Riabov appears to disclose the further limitations of the claim.  However, Frieder discloses that the generating or updating of each ranked list of hypotheses for each root cause of the m root [causes] are performed in parallel using m parallel processing paths of the computer (hypotheses generation is a highly parallel computation that can be distributed in parallel for computational efficiency – Frieder, paragraph 106).
Chen, Golovin, Riabov, and Frieder all relate to hypothesis testing and are analogous.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Chen, Golovin, and Riabov to perform the hypothesis generation tasks in parallel, as disclosed by Frieder, and an ordinary artisan could reasonably expect to have done so successfully.  Doing so would increase computational efficiency by splitting the processing task into multiple paths that can be executed simultaneously.  See Frieder, paragraph 106.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Chen in view of Riabov and further in view of Glover et al. (US 20170185599) (“Glover”).
Regarding claim 3, Chen, as modified by Riabov, teaches repeating … operations until the ranked list of hypotheses for the root cause yj covers at least a threshold conditional probability mass coverage for the root cause yj (in dealing with noisy observations in the decision region edge cutting algorithm, because the utility function in the nonmyopic value of information problem for achieving near-maximal utility is defined in terms of a hidden state [root cause] y, it suffices efficiently to compute the remaining [threshold] probability mass associated with state y after observing test outcome xA [the only outcome observed as of the current iteration], where each pair (y, θ) [θ being the value of a latent variable h – Chen, section entitled “Dealing with Noisy Observations”)
Neither Chen nor Riabov appears to disclose explicitly the further limitations of the claim.  However, Glover discloses storing the set of hypotheses as the ranked list of hypotheses and a residual set of hypotheses of the set of hypotheses that are not in the ranked list of hypotheses (a ranking module of a search results engine contains a ranking module that determines if a set of functionally similar search results includes any search results corresponding to an identified application; if so, the ranking module removes the search result [hypothesis] having the highest relevance score that links to the identified application from an unranked [residual] set of functionally similar search results and appends the removed search result to a ranked set [ranked list] of functionally similar search results – Glover, paragraph 48); 
selecting a hypothesis of the residual set and moving the selected hypothesis from the residual set to the ranked list (a ranking module of a search results engine contains a ranking module that determines if a set of functionally similar search results includes any search results corresponding to an identified application; if so, the ranking module removes the search result [hypothesis] having the highest relevance score that links to the identified application from an unranked [residual] set of functionally similar search results and appends the removed search result to a ranked set [ranked list] of functionally similar search results – Glover, paragraph 48); [and]
adding at least one new hypothesis to the residual set (unranked search results can be delivered to a user device [indicating that results were added to the set upon performance of the search] – Glover, paragraph 20)….
Chen, Riabov, and Glover all relate to hypothesis formulation and are analogous.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Chen and Riabov to keep unranked hypotheses in a separate list and select elements from this list in order to rank them, as disclosed by Glover, and an ordinary artisan could reasonably expect to have done so successfully.  Doing so would save processing power by ensuring that not every result needs to be ranked simultaneously.  See Glover, paragraph 48.

Claims 4-6, 11-12, and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Chen in view of Golovin and Riabov and further in view of Glover.
Regarding claim 4, neither Chen, Riabov, nor Glover appears to disclose explicitly the further limitations of the claim.  However, Golovin teaches that the selecting of the hypothesis of the residual set comprises selecting the hypothesis of the … set having highest probability p(h|yj) (Golovin p. 6, section entitled “The EFFECXTIVE Algorithm”, indicates that the goal is to find the most likely hypothesis (MAP estimate) given all the data, namely                         
                            
                                
                                    h
                                
                                
                                    *
                                
                            
                            
                                
                                    
                                        
                                            x
                                        
                                        
                                            T
                                        
                                    
                                
                            
                            =
                            
                                
                                    a
                                    r
                                    g
                                    m
                                    a
                                    x
                                
                                
                                    h
                                
                            
                            P
                            (
                            h
                            |
                            
                                
                                    x
                                
                                
                                    T
                                
                            
                            )
                        
                    ; note that Glover teaches the notion of “residual sets” and the motivation for modifying the combination of Chen, Golovin, and Riabov to use a non-ranked residual set as disclosed by Glover is the same as that given above).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Chen, Riabov, and Glover to select the hypothesis having the highest conditional probability, as disclosed by Golovin, and an ordinary artisan could reasonably expect to have done so successfully.  Doing so would increase the accuracy of the system by ensuring that the system is provided with the hypothesis that is most likely to be correct.  See Golovin, p. 6, section entitled “The EFFECXTIVE Algorithm”.

Regarding claim 5, Chen, as modified by Riabov, Glover, and Golovin, teaches adding at least one new hypothesis which is generated from the selected hypothesis by changing the possible test result of one or more unperformed tests of the configuration representing the selected hypothesis (in a natural restricted noise model, a latent variable encodes a bounded number of flips [changes] of the ground truth label [test result] induced by hidden state y; for each hidden state, there may be a value of the latent variable such that a hypothesis h corresponds to the “clean” state of y whereas other hypotheses                         
                            
                                
                                    h
                                
                                ^
                            
                        
                     [new hypotheses] correspond to noisy versions of y [so that                         
                            
                                
                                    h
                                
                                ^
                            
                        
                     in at least some cases relates to h insofar as                         
                            
                                
                                    h
                                
                                ^
                            
                        
                     has a test result changed] – Chen, section entitled “Dealing with Noisy Observations”). 

Regarding claim 6, Chen, as modified by Riabov, Glover, and Golovin, teaches that in each iteration of performing the hypotheses sampling generation task, the adding of the hypotheses is performed to produce the ranked list of hypotheses covering at least a threshold conditional probability mass coverage for the conditional probability root cause yj given all observed test outcomes up to a current iteration (in dealing with noisy observations in the decision region edge cutting algorithm, because the utility function in the nonmyopic value of information problem for achieving near-maximal utility is defined in terms of a hidden state [root cause] y, it suffices efficiently to compute the remaining [threshold] probability mass associated with state y after observing test outcome xA [the only outcome observed as of the current iteration], where each pair (y, θ) [θ being the value of a latent variable modeling the noise] is interpreted as a hypothesis h – Chen, section entitled “Dealing with Noisy Observations”). 

Regarding claim 11, Chen, as modified by Riabov, teaches that at least one new hypothesis … is generated from the selected hypothesis by changing the possible test result of one or more unperformed tests in the configuration representing the selected hypothesis (in a natural restricted noise model, a latent variable encodes a bounded number of flips [changes] of the ground truth label [test result] induced by hidden state y; for each hidden state, there may be a value of the latent variable such that a hypothesis h corresponds to the “clean” state of y whereas other hypotheses                         
                            
                                
                                    h
                                
                                ^
                            
                        
                     [new hypotheses] correspond to noisy versions of y [so that                         
                            
                                
                                    h
                                
                                ^
                            
                        
                     in at least some cases relates to h insofar as                         
                            
                                
                                    h
                                
                                ^
                            
                        
                     has a test result changed] – Chen, section entitled “Dealing with Noisy Observations”).
Neither Chen nor Riabov appears to disclose explicitly the further limitations of the claim.  However, Golovin discloses selecting the hypothesis of the … set having highest conditional probability conditioned on the root cause (Golovin p. 6, section entitled “The EFFECXTIVE Algorithm”, indicates that the goal is to find the most likely hypothesis (MAP estimate) given all the data, namely                         
                            
                                
                                    h
                                
                                
                                    *
                                
                            
                            
                                
                                    
                                        
                                            x
                                        
                                        
                                            T
                                        
                                    
                                
                            
                            =
                            
                                
                                    a
                                    r
                                    g
                                    m
                                    a
                                    x
                                
                                
                                    h
                                
                            
                            P
                            (
                            h
                            |
                            
                                
                                    x
                                
                                
                                    T
                                
                            
                            )
                        
                    )….  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Chen and Riabov to select the hypothesis having the highest conditional probability, as disclosed by Golovin, and an ordinary artisan could reasonably expect to have done so successfully.  Doing so would increase the accuracy of the system by ensuring that the system is provided with the hypothesis that is most likely to be correct.  See Golovin, p. 6, section entitled “The EFFECXTIVE Algorithm”.
Neither Chen, Golovin, nor Riabov appears to disclose explicitly the further limitations of the claim.  However, Glover discloses that the independent generating or updating of the ranked list of hypotheses for each root cause includes: 
storing a set of hypotheses including the ranked list of hypotheses for the root cause and a residual set of hypotheses for the root cause that are not in the ranked list of hypotheses for the root cause (a ranking module of a search results engine contains a ranking module that determines if a set of functionally similar search results includes any search results corresponding to an identified application; if so, the ranking module removes the search result [hypothesis] having the highest relevance score that links to the identified application from an unranked [residual] set of functionally similar search results and appends the removed search result to a ranked set [ranked list] of functionally similar search results – Glover, paragraph 48); …
4moving [a] selected hypothesis from the residual set to the ranked list (a ranking module of a search results engine contains a ranking module that determines if a set of functionally similar search results includes any search results corresponding to an identified application; if so, the ranking module removes the search result [hypothesis] having the highest relevance score that links to the identified application from an unranked [residual] set of functionally similar search results and appends the removed search result to a ranked set [ranked list] of functionally similar search results – Glover, paragraph 48); [and]
adding at least one new hypothesis to the residual set (unranked search results can be delivered to a user device [indicating that results were added to the set upon performance of the search] – Glover, paragraph 20)….
See Glover, paragraph 48.

Claim 15 is a method claim corresponding to non-transitory storage medium claim 11 and is rejected for the same reasons as given in the rejection of that claim.

Regarding claim 12, Chen, as modified by Riabov, Glover, and Golovin, teaches that the independent generating or updating of the ranked list of hypotheses for each root cause is performed to produce the ranked list of hypotheses covering at least a threshold conditional probability mass coverage for the conditional probability of the root cause given all observed test outcomes up to a current iteration (in dealing with noisy observations in the decision region edge cutting algorithm, because the utility function in the nonmyopic value of information problem for achieving near-maximal utility is defined in terms of a hidden state [root cause] y, it suffices efficiently to compute the remaining [threshold] probability mass associated with state y after observing test outcome xA [the only outcome observed as of the current iteration], where each pair (y, θ) [θ being the value of a latent variable modeling the noise] is interpreted as a hypothesis h – Chen, section entitled “Dealing with Noisy Observations”).

Regarding claim 16, Chen, as modified by Riabov, Glover, and Golovin, teaches that the selecting of the hypothesis of the … set comprises selecting the hypothesis of the … set having the highest conditional probability conditioned on the root cause (Golovin p. 6, section entitled “The EFFECXTIVE Algorithm”, indicates that the goal is to find the most likely hypothesis (MAP estimate) given all the data, namely                         
                            
                                
                                    h
                                
                                
                                    *
                                
                            
                            
                                
                                    
                                        
                                            x
                                        
                                        
                                            T
                                        
                                    
                                
                            
                            =
                            
                                
                                    a
                                    r
                                    g
                                    m
                                    a
                                    x
                                
                                
                                    h
                                
                            
                            P
                            
                                
                                    h
                                
                                
                                    
                                        
                                            x
                                        
                                        
                                            T
                                        
                                    
                                
                            
                        
                    ; note that Glover teaches the notion of “residual sets” and the .  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Chen, Riabov, and Glover to select the hypothesis with the highest conditional probability, as disclosed by Golovin, and an ordinary artisan could reasonably expect to have done so successfully.  Doing so would increase the accuracy of the system by ensuring that the system is provided with the hypothesis that is most likely to be correct.  See Golovin, p. 6, section entitled “The EFFECXTIVE Algorithm”.

Regarding claim 17, Chen, as modified by Golovin, Riabov, and Glover, teaches that the performing of the update further includes removing from the … set those hypotheses that are inconsistent with the test result of the selected test (in the EC2 algorithm, hypotheses are considered as nodes in a graph and weighted edges are defined between hypotheses in different decision regions; an edge is consistent with an observation iff both hypotheses incident to the edge are consistent; hence, performing tests will cut edges inconsistent with the observed test outcomes – Chen, first paragraph under “Existing approaches for solving the DRD problem”; note that Glover teaches the notion of “residual sets” and the motivation for modifying the combination of Chen, Golovin, and Riabov to use a non-ranked residual set as disclosed by Glover is the same as that given above). 

(2) Response to Argument
A.	The Rejection under 35 USC § 101 is Proper
	i.	Statement of Law
MPEP § 2106(I) recites that
[a] claimed invention … must qualify as patent-eligible subject matter, i.e., the claim must not be directed to a judicial exception unless the claim as a whole includes additional limitations amounting to significantly more than the exception. The judicial exceptions (also called "judicially recognized exceptions" or simply "exceptions") are subject matter that the courts have found to be outside of, or exceptions to, the four statutory categories of invention, and are limited to abstract ideas, laws of nature and natural phenomena (including products of nature). Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 573 U.S. 208, 216, 110 USPQ2d 1976, 1980 (2014) (citing Ass'n for Molecular Pathology v. Myriad Genetics, Inc., 569 U.S. 576, 589, 106 USPQ2d 1972, 1979 (2013). 

Though a claim must recite one of the four statutory categories of subject matter, “[d]etermining that a claim falls within one of the four enumerated categories … does not end the eligibility analysis, because claims directed to … abstract ideas (such as a mathematical formula or equation), natural phenomena, and laws of nature are not eligible for patent protection. Diamond v. Diehr, 450 U.S. 175, 185, 209 USPQ 1, 7 (1981).”  MPEP § 2106.04(I).  Upon determining that claimed subject matter is directed to a judicial exception, the additional elements of the claim, beyond those comprising the judicial exception itself, must be evaluated “ to determine whether they amount to an inventive concept[, which] requires considering them both individually and in combination to ensure that they amount to significantly more than the judicial exception itself.”  Id. at § 2106.05(I).
ii.	Appellant Has Waived its Right to Challenge the Rejection of Any Claim Other than 8 and 18
Examiner notes that Appellant has not entered substantive arguments against the § 101 rejections of any claims other than claims 8 and 18.  Examiner reminds the Board that 37 CFR § 41.37(c)(1)(iv) indicates that “the failure of appellant … separately [to] argue claims which appellant has grouped together shall constitute a waiver of any argument that the Board must consider the patentability of any grouped claim separately.”  That is, the Board should summarily sustain Examiner’s rejections of the other claims, as Appellant does not independently challenge Examiner’s rejections of those claims.
		iii.	Claims 8 and 18 are Ineligible
	Appellant’s argument that the claims would be eligible if the limitations of dependent claims 8 and 18 were incorporated into their respective independent claims fails.  Appellant makes two substantive arguments: (a) that the claims are eligible because parallel processing is not mentally performable; and (b) that the recitation that the underlying process is to be performed through parallel processing amounts to more than an “apply it”-type limitation because the processors require specific programming to perform the claimed method.  Appellant’s Appeal Brief dated January 24, 2022 (“Br.”) 8-9.
See MPEP § 2106.05(f).  Nor do limitations that recite insignificant extra-solution activity and/or well-understood, routine, and conventional activity render an otherwise ineligible claim eligible.  See id. at §§ 2106.05(d), (g).
	Regarding argument (ii), Appellant appears to be confusing the analysis of whether the specification supplies sufficient structure for performing the entire claimed functions of a programmed processor under 35 USC § 112(f) with the analysis of whether a processor is sufficiently generic to render the limitation in which it appears an “apply it” type limitation in an eligibility analysis under 35 USC § 101.  Compare MPEP § 2106.05(f) (noting that a mere instruction to apply a judicial exception on a generic computer does not render an abstract idea eligible) with MPEP § 2181(II)(B) (noting that a claim limitation reciting specific computer functions that invokes 35 USC § 112(f) is indefinite under 35 USC § 112(b) if the specification does not disclose an algorithm for performing the entire claimed computer functions).  What the specification discloses about the level of programming required to perform the method on a parallel processor is irrelevant to the determination of whether the parallel processor is generic.  If a computer were deemed non-generic whenever specific programming is required to perform the judicial exception, virtually no claim that recites that a processor is to perform the judicial exception would be held ineligible, because very few computer functions can be performed using an off-the-shelf processor that has not been programmed to perform a specific task.  Moreover, paragraph 30, which Appellant cites as evidence that the parallel processor is non-generic, never mentions parallel processing.
See, e.g., Ohsawa et al. (US 20030014472), paragraph 10 (disclosing that in a conventional parallel processor system, it is necessary to describe a term instruction just before a starting point of a child thread).  Even assuming arguendo that the processor is not merely generic computer equipment, performing the judicial exception using parallel processing is insignificant extra-solution activity because the use of parallel processing was well-known before the effective filing date and is at most tangentially related to the claimed invention recited in the independent claims, which is directed to a device for diagnosing problems by ranking hypotheses, merging the sets of hypotheses, and performing tests on the hypotheses such that hypotheses that are inconsistent with the test results are removed.  See MPEP § 2106.05(g).  Moreover, performing the judicial exception using a parallel processor was well-understood, routine, and conventional before the effective filing date, as evidenced by the aforementioned Ohsawa reference.  See MPEP § 2106.05(d).  Thus, regardless of whether the disputed limitation is an “apply it”-type limitation or insignificant extra-solution activity that is well-understood, routine, and conventional, the limitation remains ineligible.

	B.	The Rejection under 35 USC § 103 is Proper
		i.	Statement of Law
“The legal concept of prima facie obviousness is a procedural tool of examination which applies broadly to all arts.”  MPEP § 2142.  “The examiner bears the initial burden of factually supporting any prima facie conclusion of obviousness. If the examiner does not produce a prima facie case, the Appellant is under no obligation to submit secondary evidence to show nonobviousness. If, however, the examiner does produce a prima facie case, the burden of coming forward with evidence or arguments shifts to the Appellant who may submit additional evidence of nonobviousness….”  Id.  “‘The determination of obviousness is dependent on the facts of each case.’ Sanofi-Synthelabo v. Apotex, Inc., 550 F.3d 1075, 1089, Id.  “The rationale to modify or combine the prior art does not have to be expressly stated in the prior art; the rationale may be expressly or impliedly contained in the prior art or it may be reasoned from knowledge generally available to one of ordinary skill in the art, established scientific principles, or legal precedent established by prior case law.”  MPEP § 2144(I) (citations omitted).
		ii.	Chen, as Modified by Riabov, Teaches Selecting a Sequence of Tests
	Appellant’s argument that Chen does not disclose selecting a sequence of tests, Br. at 12-13, should not be found convincing by the Board.  As Examiner explained in the Advisory Action dated September 8, 2021 (“Advisory Action”), the language “choos[ing] a sequence of tests … by iteratively performing tasks (1) and (2)” appears to state nothing more than that the intended result of the iterative performance of (1) and (2) is the selection of a sequence of tests.  Thus, if the Chen/Riabov combination discloses that (1) and (2) are iteratively performed, it follows that the Chen/Riabov combination discloses the choosing of a sequence of tests.
	Moreover, as also noted in the Advisory Action, Chen does disclose the iterative selection of a sequence of tests.  Chen page 3514, paragraph immediately following Lemma 1, discloses an iterative greedy algorithm for selecting tests in which, at each iteration, the test t* with the largest benefit-to-cost ratio is selected.  Since the selection of the tests t* is iterative, it follows that the resulting set of tests selected comprises a sequence.
iii.	Chen, as Modified by Riabov, Teaches Performing a Hypothesis Sampling Generation Task
	Appellant’s argument that the Chen/Riabov combination allegedly does not teach the performance of a hypotheses sampling generation task, Br. at 13, is unconvincing.  Note first that Appellant makes no substantive argument that this element is not present in the references, choosing instead to make a conclusory assertion that the references allegedly do not teach the disputed limitation.  The Board should reject this argument for that reason alone.  See In re Lovin, 652 F.3d 1349, 1357 (Fed. Cir. 2011) (“we hold that the Board reasonably interpreted Rule 41.37 to require more substantive arguments in an appeal brief 
Second, the term “hypotheses sampling generation task” is not explicitly defined in the specification, and Examiner can find no evidence that it was an accepted term of art before the effective filing date of the claimed invention.  Thus, the term is being interpreted as best understood in light of what the specification does disclose.  See MPEP § 2111.01.  Paragraph 28 of the specification, for instance, discloses that a hypotheses sampling generator produces a ranked list of most likely hypothesis configurations represented by a directed acyclic graph and their log-probabilities.  While this information may inform the reader of the range of permissible interpretations of the term “hypotheses sampling generation task,” it does not constrain its interpretation to the full disclosure of the hypothesis sampling generation task given in the specification.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  Thus, at most, a “hypotheses sampling generation task,” as most broadly reasonably construed in light of the specification, may be construed as any task that produces a sampling of hypotheses.
As so construed, Chen meets the limitation.  Chen p. 3512, section entitled “The Value of Information and Decision Region Determination Problem”, discloses that in the decision region determination (DRD) problem, one is given a set of hypotheses; a random variable distributed over the set of hypotheses with a known distribution; a set of tests; a cost function; and a collection of subsets of the hypothesis space known as decision regions.  Solving the DRD problem involves selecting a policy of minimum cost that adaptively picks tests and observes their outcomes such that upon termination there exists at least one decision region that contains all hypotheses consistent with the observations made by the policy.  Because solving the DRD problem involves selecting a subset of hypotheses in a larger hypothesis space, it follows that it involves generating a sampling of hypotheses.  Indeed, even the compilation of the original, full set of hypotheses around which the decision regions are formed may be deemed part of the “hypothesis sampling generation task”.  While Chen does not specifically disclose that the set of hypotheses 
iv.	Chen, as Modified by Riabov, Teaches Merging Ranked Lists of Hypotheses
	Appellant’s bald assertion, unaccompanied by argument, that the Chen/Riabov combination allegedly does not teach merging ranked lists of hypotheses, selecting a test based on the merged ranked lists, and generating or receiving a test result, should be dismissed by the Board.  Note first that there is no substantive argument here; there is merely a recitation of the claim language and a naked allegation that the references do not teach the limitations.  The Board should thus reject this argument for that reason alone.
	Nonetheless, Examiner will explain how Chen teaches the disputed limitations.  Chen page 3513, first paragraph under “Existing approaches for solving the DRD problem” discloses an algorithm for cutting edges in a graph data structure whose nodes correspond to hypotheses.  Importantly, these hypotheses may belong to different decision regions.  Thus, connecting all possible hypotheses regardless of the decision region into which each individual hypothesis falls qualifies as merging the lists of hypotheses for each decision region.  See also Chen, Figure 1 (depicting a Venn diagram in which the decision regions of all possible hypotheses are merged).  Moreover, in one method of solving the DRD problem that relies on a criterion known as Decision Region Edge Cutting, it is determined whether an unknown hypothesis h* is contained in a given decision region by cutting edges through the iterative performance of tests t* that have the largest benefit-to-cost ratio.  Id. at pp. 3513-14, section entitled “The Decision Region Edge Cutting Algorithm”.  That is, the selection of the test is made independently of what decision region the hypothesis to be tested is in, or in other words, the selection is based on the merged sets of hypotheses.  Note that while Chen does not explicitly disclose that the lists of hypotheses are ranked lists, Riabov discloses ranked lists of hypotheses, and the combination would be obvious for the reasons given in the rejection, which Appellant does not dispute.

v.	Chen, as Modified by Riabov, Teaches Updating the Set of Unperformed Tests by Removing the Selected Test
	The Board should not be convinced by Appellant’s argument that the Chen/Riabov combination allegedly fails to teach updating the set of unperformed tests by removing the selected test, Br. at 13-15.  Appellant first argues that Chen does not disclose the removal of a hypothesis describing a negative outcome from a ranked list of hypotheses, id. at 13.  However, note that the claims do not require that the test results be binary or that a hypothesis specifically describing a negative outcome result be removed from the list of hypotheses if the test result is positive.  All that is required is “removing from the ranked lists of hypotheses for the m root causes those hypotheses that are inconsistent with the test result of the selected test.”  In this regard, note that Chen p. 3513, first paragraph under “Existing approaches for solving the DRD problem,” discloses an Equivalence Class Determination (ECD) algorithm in which all hypotheses are represented as nodes in a graph data structure that are connected to each other by edges.  The ECD algorithm cuts an edge between two hypotheses if a test outcome shows that the hypotheses incident to the edge are inconsistent.  That is, the ECD algorithm isolates from the remainder of the graph those hypotheses that are inconsistent with the observed test outcomes, or, in other words, removes them from the list of hypotheses.  Note also that while Chen does not specifically disclose that the lists of hypotheses are ranked, Riabov does make such a disclosure, and the combination would be obvious for the reasons given in the rejection.  Appellant does not dispute this reasoning for combining the references.
	Appellant also accuses Examiner of relying on an inherency argument because he used the term “must be” in the Advisory Action in response to an argument Appellant had previously made that the Chen/Riabov combination allegedly does not disclose updating the set of unperformed tests by removing a selected test.  Br. at 14-15.  First, it must be noted that Appellant does not accuse Examiner of making an inherency argument in the rejection itself, but only in Examiner’s response to Appellant’s arguments.  Second, Appellant’s conclusory assertion that “Chen is silent with regard to the claimed aspect of selecting a test of the unperformed tests based on the merged ranked lists and generating or receiving a test result for the selected test”, id. at 14, is unsupported by substantive argument and should for this reason alone be t* with the largest cost-benefit ratio is selected and performed.  Chen, p. 3514, first paragraph under Lemma 1.  Performing a test is equivalent to removing it from a set of unperformed tests.  Appellant does not suggest that the claimed “set” is stored in memory or that it must be physical or tangible.  Once it is accepted that there is more than one test, it follows that there is a set of tests each of which can be categorized as performed or unperformed.  Moreover, once it is accepted that these sets exist, at least in the abstract, it follows that performing a test removes it from the set of unperformed tests.  While Examiner does not see this as necessarily constituting an inherency argument, to the extent that it can be so construed, it is still proper because the removal of a test from a set of unperformed tests necessarily follows from the performance of the test.
vi.	Chen, as Modified by Riabov and Golovin, Teaches Ranking a Set of Hypotheses According to Conditional Probabilities of the Hypotheses Conditioned on the Root Cause
	The Board should also reject Appellant’s argument that the Chen/Riabov/Golovin combination does not teach ranking a set of hypotheses for each root cause according to conditional probabilities of the hypotheses conditioned on the root cause because Golovin ranks a single hypothesis rather than the entire set, Br. at 15-16.  Examiner notes that “ranking” is nowhere defined in the specification; thus, the ordinary dictionary definition of “ranking” applies.  The Oxford English Dictionary defines a “ranking” as “the action or process of placing in a rank or ranks; the giving of a particular rank[; a]lso: the result of this; ordering, classification.”  Oxford Eng. Dictionary, definition 1 of “ranking, n.1”, https://www.oed.com/view/Entry/158062?rskey=qY9nkZ&result=5#eid.  Note that this definition contains no requirement that the ordering or classification be made with respect to every member of the set.  As long as an ordering is established, the ordering qualifies as a ranking.

		vii.	The Rejection of the Remaining Claims Should Be Summarily Sustained
To complete the record, Examiner notes that Appellant has not entered substantive arguments against the § 103 rejections of any of the dependent claims.  Examiner again reminds the Board that 37 CFR § 41.37(c)(1)(iv) indicates that “the failure of appellant … separately [to] argue claims which appellant has grouped together shall constitute a waiver of any argument that the Board must consider the patentability of any grouped claim separately.”  That is, if the Board finds that the independent claims are  rendered obvious by the Chen/Riabov/Golovin combination, the Board should summarily sustain Examiner’s rejections of the dependent claims, as Appellant does not independently challenge Examiner’s rejections of those claims other than to make perfunctory remarks to the effect that the dependent claims are allegedly allowable by virtue of the alleged allowability of the independent claims.  See Br. at 16-19.
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/R.C.V./Examiner, Art Unit 2125                                                                                                                                                                                                        
Conferees:


/KAMRAN AFSHAR/Supervisory Patent Examiner, Art Unit 2125                                                                                                                                                                                                                                                                                                                                                                                                           
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.